HOFFMAN, District Judge.
.The board of commissioners, in their opinion in this case, observe that it presents no point of doubt or difficulty. The genuineness of the original grant is fully established. The grantees are shown to have been in the possession and occupation of the land for several years prior to their grant, and continued to reside on it until 1844, when, with the permission of the governor, it was sold to the present claimant. The latter has resided on it up to the time of the filing of her petition.
In a note appended to the original grant, the boundaries are indicated with much precision; and the grant declares the quantity of land granted to be one square league. No objection was made to this claim on behalf of the United States, and we think it should iie confirmed to the appellee.
A decree to that effect will therefore be entered.